DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 2, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 13-15, and 19 of copending, indicated allowable, Application No. 16/945,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because essential elements and relational limitations in the respective claims are either the same or similar to the extent that, upon expiration of the patent, the public would not be free to use and act on these claimed elements.
Claims 1, 2, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 13, and 14 of copending Application No. 17/386.409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because essential elements and relational limitations in the respective claims are either the same or similar to the extent that, upon expiration of the patent, the public would not be free to use and act on these claimed elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
As to Claims 25-28:
Canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the diode stack of the first diode arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0305769 to Willard et al. (Willard) in view of U.S. Patent Application Publication No. 2011/0260774 to Granger-Jones et al. (Granger-Jones).
As to Claim 1:
Willard discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
a field effect transistor (FET) switch stack comprising: 
serially connected FETs ("FETs M1-Mn of the FET stack 860;"  ¶ [0104]) coupled at one end to a first terminal (RF+) and at another end to a second terminal (RF-;  ¶ [0099]), 
the first terminal being configured to receive an input radio frequency (RF) signal ("an RF input signal is applied at the RF+ terminal;"  ¶ [0099]); 
a body resistor ladder ("a series-connected body charge control resistor ladder 806") coupled to the first terminal ("AC Coupling Body Module 823 is coupled between the RF+ terminal and the series-connected body charge control resistor ladder 806;"  ¶ [0102]), 
the body resistor ladder comprising a plurality of body resistor elements (Rb) connected in series ("a series-connected body charge control resistor ladder 806;"  ¶ [0102]), 
each body resistor element coupled across body terminals of corresponding adjacent FETs of the serially connected FETs (FIG. 8C;  806;  "each of the stacked four terminal FETs is configured to be connected to a body bias voltage Vbody directly or through a corresponding resistor Rb of a body charge control resistor ladder 806;"  ¶ [0087]); and . . . 
However, Willard is not used to disclose:
a body current management circuit coupled to the body resistor ladder, 
wherein: 
the FET switch stack is configured to receive a first bias voltage at a gate bias terminal of the FET switch stack and a second bias voltage at a body bias terminal of the FET switch stack; 
in the OFF state of the FET switch stack, 
the first bias voltage and the second bias voltage are negative bias voltages; 
in the OFF state, 
the second bias voltage is less negative than the first bias voltage, and 
the body current management circuit is configured to provide one or more current discharge paths for a gate-induced drain leakage current.  
Granger-Jones discloses, in FIG(s). 1:
a body current management circuit ("a bias control device 28") coupled to the body resistor ladder (disclosed above in Willard as 806;  and herein as network of Rb's at body contacts B of each FET device), 
wherein: 
the FET switch stack (disclosed above in Willard as the FET stack 860;  and herein as FET device stack 14) is configured to receive a first bias voltage (voltage at Rg_common) at a gate bias terminal of the FET switch stack (Rg_common) and a second bias voltage (voltage at Rb_common) at a body bias terminal of the FET switch stack (Rb_common;  ¶ [0003] - ¶ [0005]); 
in the OFF state of the FET switch stack, 
the first bias voltage and the second bias voltage are negative bias voltages ("negative bias voltage -Vbias;"  ¶ [0006]); 
in the OFF state, 
the second bias voltage is less negative than the first bias voltage ("negative voltage generator 24 may be implemented using negative charge pumps;"  where the output of either of the negative voltage charge pumps may be of a greater negative magnitude than the other by design choice;  ¶ [0006]), and 
the body current management circuit is configured to provide one or more current discharge paths for a gate-induced drain leakage current (by control of the "’switches 26’, and a bias control device 28 that controls the switches 26").   
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard; by incorporating the high power FET switch, disclosed by Granger-Jones; in order to provide a field effect transistor (FET) switch having a plurality of FET devices coupled in series to form an FET device stack including a first and a second decoupling path from the drain contact of the first FET device to the source contact of the last FET device (Granger-Jones; Abstract).
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein in the OFF state, 
the second bias voltage is less negative than a set body bias voltage corresponding to a set non-linear performance and power handling capability of the RF switch stack.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein in the OFF state, 
the second bias voltage is less negative than a set body bias voltage corresponding to a set non-linear performance and power handling capability of the RF switch stack ("negative voltage generator 24 may be implemented using negative charge pumps;"  where the output of either of the plurality of negative voltage charge pumps may be of a greater negative magnitude than the other and, in predetermination, set to a performance standard by design choice;  ¶ [0006]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the bias voltages of body terminals of each FET are pulled towards the set body bias voltage.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein the bias voltages of body terminals of each FET are pulled towards the set body bias voltage (by way of body terminals ‘B’ of each respective FET ["FETs M1-Mn of the FET stack 860;"  Willard ] being connected through Rb_common to negative voltage generator 24 by the control of bias control device 28 of associated ones of the switches 26).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the second bias voltage is less negative than the set body bias voltage by at least 1 V.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein the second bias voltage is less negative than the set body bias voltage by at least 1 V (since "negative voltage generator 24 may be implemented using negative charge pumps" the output bias voltages to Rg_common and Rb_common being independently settable and to any magnitude of voltage consideration by design choice, where the output of either of the negative voltage charge pumps may be of a greater negative magnitude than the other by a performance standard or by design choice;  ¶ [0006]).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the first bias voltage and the set body bias voltage are the same.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein the first bias voltage and the set body bias voltage are the same (since "negative voltage generator 24 may be implemented using negative charge pumps" the output bias voltages to Rg_common and Rb_common being independently settable and to any magnitude of voltage consideration by design choice, where the output of either of the negative voltage charge pumps may be of a greater or equal negative magnitude than the other by a performance standard or by design choice;  ¶ [0006]).  
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the second bias voltage is adjustable in the OFF state of the FET switch stack.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein the second bias voltage is adjustable in the OFF state of the FET switch stack (since "negative voltage generator 24 may be implemented using negative charge pumps" the output bias voltages to Rg_common and Rb_common being independently settable and adjustable, and to any magnitude of voltage consideration by design choice, where the output of either of the negative voltage charge pumps may be of a greater or equal negative magnitude than the other by a performance standard or by design choice;  ¶ [0006]).  
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
comprising the FET switch stack of claim 1; and 
a bias voltage generator circuit configured to generate the first bias voltage and the second bias voltage at least during the OFF state of the FET switch stack.  
However, Granger-Jones further discloses, in FIG(s). 1:
a circuital arrangement comprising the FET switch stack of claim 1 (disclosed above in Willard as the FET stack 860;  and herein as FET device stack 14); and 
a bias voltage generator circuit (negative voltage generator 24) configured to generate the first bias voltage (voltage at Rg_common) and the second bias voltage (voltage at Rb_common) at least during the OFF state of the FET switch stack (¶ [0003] - ¶ [0005]).  
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 22 above, except for 
wherein the bias voltage generator circuit comprises a multi-stage charge pump switch block, 
configured to generate two or more different negative voltage levels.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein the bias voltage generator circuit (negative voltage generator 24) comprises a multi-stage charge pump switch block ("negative voltage generator 24 may be implemented using negative charge pumps"), 
configured to generate two or more different negative voltage levels (where the output of either of the plurality of negative voltage charge pumps may be of a negative magnitude different than the other, by a particular decision, according to design choice;  ¶ [0006]).  
As to Claim 24:
All of the claim limitations have been discussed with respect to claim 23 above, except for wherein a first negative voltage level of the two or more different negative voltage levels is the first bias voltage and a second negative voltage level of the two or more different negative voltage levels is the second bias voltage.  
However, Granger-Jones further discloses, in FIG(s). 1:
wherein a first negative voltage level (first instance of "negative bias voltage -Vbias;" produced by a first one of the plurality of negative voltage charge pumps) of the two or more different negative voltage levels is the first bias voltage (voltage at Rg_common) and a second negative voltage level (second instance of "negative bias voltage -Vbias;" produced by a further one of the plurality of negative voltage charge pumps;  ¶ [0006]) of the two or more different negative voltage levels is the second bias voltage (voltage at Rb_common;  where the output of either of the negative voltage charge pumps may be of a greater negative magnitude than the other by design choice;  ¶ [0006]).  
Claims 2-6, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Granger-Jones as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2020/0382114 to Scott et al. (Scott).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the body current management circuit comprises a first diode arrangement comprising: 
a diode stack comprising two or more diodes, 
the diode stack coupled between the body resistor ladder and the first terminal, 
the diode stack configured to provide a first current discharge path of said one or more current discharge paths during the OFF state of the FET switch stack.  
Scott discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the body current management circuit comprises a first diode arrangement (FIGs. 3A/3B;  ¶ [0041] - ¶ [0042]) comprising: 
a diode stack (diode stack 42) comprising two or more diodes (FIGs. 3A/3B;  ¶ [0041] - ¶ [0042]), 
the diode stack coupled between the body resistor ladder (disclosed above in Willard as 806;  and herein where "second diode stack 42 that each have an anode of an outermost diode coupled to the seventh body B7") and the first terminal (disclosed above in Willard as RF+;  and herein as P2;  ¶ [0041] - ¶ [0042]), 
the diode stack configured to provide a first current discharge path (through 42) of said one or more current discharge paths during the OFF state of the FET switch stack (diode stack 42 couples seventh body B7 to P2;  ¶ [0040] - ¶ [0041]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the HIGH POWER FET SWITCH, disclosed by Granger-Jones; by incorporating the radio frequency switch, disclosed by Scott; in order to provide a radio frequency switch having a number of field-effect transistors coupled in series between a two ports with at least one diode stack with a first anode coupled to the body of a switch and a first cathode coupled to a drain of a switch (Scott; Abstract).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein the diode stack is configured to be in a conductive state and provide the first current discharge path during a first time portion of a positive or negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the diode stack (20, 42) is configured to be in a conductive state and provide the first current discharge path during a first time portion of a positive or negative swing of the RF signal in the OFF state of the FET switch stack (diode stack 20 forms current discharge path during a positive RF signal swing  (¶ [0052] - ¶ [0053]);  diode stack 42 forms current discharge path during a negative RF signal swing;  ¶ [0054]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 3 above, except for 
wherein the first diode arrangement further comprises one or more additional diodes, 
coupled to the body resistor ladder, 
the one or more additional diodes configured to provide at least a second current discharge path of said one or more current discharge paths during the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the first diode arrangement further comprises one or more additional diodes (FIGs. 5A/5B;  biasing diodes 86-102;  ¶ [0053] - ¶ [0054]), 
coupled to the body resistor ladder (disclosed above in Willard as 806), 
the one or more additional diodes (biasing diode 100) configured to provide at least a second current discharge path (through biasing diode 100) of said one or more current discharge paths during the OFF state of the FET switch stack (FIG. 5B;  when biased, anode of seventh biasing diode 100 couples to node G and to P2;  ¶ [0054]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the one or more additional diodes are configured to be in a conductive state and provide the at least second current discharge path during at least a second time portion of the positive or negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diodes are configured to be in a conductive state and provide the at least second current discharge path (diode stack 20) during at least a second time portion of the positive or negative swing of the RF signal in the OFF state of the FET switch stack (positive swing of RF signal input at P1;  [RF- in Willard]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the at least second time portion is within the first time portion.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the at least second time portion is within the first time portion (portion of time during the period of an input RF signal sustaining respective forward biasing conditions of both diode stack 20 and diode stack 42).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
wherein the one or more additional diodes are configured to provide the at least second current discharge path in combination with a subset of diodes of the diode stack, 
whereby the at least second current discharge path partially overlaps with the first GIDL discharge path.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diodes (FIG. 5A;  86-92) are configured to provide the at least second current discharge path in combination with a subset of diodes of the diode stack (diode stack 20), 
whereby the at least second current discharge path partially overlaps with the first GIDL discharge path (when operationally and appropriately biased- additional diode elements 96-102 operate in conjunction with diode stack 42 forming first discharge path).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
wherein the one or more additional diodes are configured to provide the at least second current discharge path without combination with a subset of diodes of the diode stack, 
whereby the at least second current discharge path is separate from the first current discharge path.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diodes (86-92) are configured to provide the at least second current discharge path without combination with a subset of diodes of the diode stack (where 86-92, when operationally and appropriately biased- provide current discharge paths through respective ones of tuning nodes A, B, C, D), 
whereby the at least second current discharge path is separate from the first current discharge path (the disclose path with tuning nodes A, B, C, D does not involve diode stack 20).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising a second diode arrangement with a corresponding diode stack, 
wherein the diode stack of the first diode arrangement is configured to be in a conductive state and provide the first current discharge path during a first time portion of the positive swing of the RF signal in the OFF state of the FET switch stack, and 
the diode stack of the second diode arrangement is configured to be in a conductive state and provide the first current discharge path during a first time portion of the negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B, 4A/4B, & 5A/5B:
further comprising a second diode arrangement with a corresponding diode stack (diode stack 20;  ¶ [0030]), 
wherein the diode stack of the first diode arrangement is configured to be in a conductive state and provide the first current discharge path during a first time portion of the positive swing of the RF signal in the OFF state of the FET switch stack (in a positive swing of the RF signal, diode stack 20 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 86-92 as tuned by varactor elements at corresponding tuner nodes A, B, C, D), and 
the diode stack of the second diode arrangement is configured to be in a conductive state and provide the first current discharge path during a first time portion of the negative swing of the RF signal in the OFF state of the FET switch stack (in a negative swing of the RF signal, diode stack 42 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 95-102 as tuned by varactor elements at corresponding tuner nodes E, F,G, H).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
wherein: 
the first diode arrangement further comprises one or more additional diodes, 
coupled to the body resistor ladder, 
the one or more additional diodes configured to provide at least a second current discharge path during a second time portion of the positive swing of the RF signal in the OFF state of the FET switch stack; and 
the second diode arrangement further comprises one or more additional diodes, 
coupled to the body resistor ladder, 
the one or more additional diodes configured to provide the at least second current discharge path during a second time portion of the negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein: 
the first diode arrangement further comprises one or more additional diodes (FIGs. 5A/5B;  biasing diodes 86-92;  ¶ [0053]), 
coupled to the body resistor ladder (disclosed above in Willard as 806), 
the one or more additional diodes configured to provide at least a second current discharge path during a second time portion of the positive swing of the RF signal in the OFF state of the FET switch stack (in a positive swing of the RF signal, diode stack 20 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 86-92 as tuned by varactor elements at corresponding tuner nodes A, B, C, D); and 
the second diode arrangement further comprises one or more additional diodes (biasing diodes 96-102;  ¶ [0054]), 
coupled to the body resistor ladder (disclosed above in Willard as 806), 
the one or more additional diodes configured to provide the at least second current discharge path during a second time portion of the negative swing of the RF signal in the OFF state of the FET switch stack (in a negative swing of the RF signal, diode stack 42 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 96-102 as tuned by varactor elements at corresponding tuner nodes E, F,G, H).  
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 19 above, except for wherein the second bias voltage is adjustable when the body current management circuit does not provide the one or more current discharge paths.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the second bias voltage (disclosed above in Granger-Jones as the voltage at Rb_common;  and herein as voltage at body control terminal BC1) is adjustable when the body current management circuit does not provide the one or more current discharge paths (is adjusted in correspondence with the number of diodes in diode stacks 20, 42 and/or the position of such diode stacks within their respective RF switch stacks).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the HIGH POWER FET SWITCH, disclosed by Granger-Jones; by incorporating the radio frequency switch, disclosed by Scott; in order to provide a radio frequency switch having a number of field-effect transistors coupled in series between a two ports with at least one diode stack with a first anode coupled to the body of a switch and a first cathode coupled to a drain of a switch (Scott; Abstract).
Claims 7-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Granger-Jones and Scott as applied above to claim 4, and further in view of U.S. Patent Application Publication No. 2015/0171860 to Blin.
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
wherein at least one of the diode stack and the one or more additional diodes is coupled to the body resistor ladder through at least one coupling resistor, 
the coupling resistor serving as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first current discharge path and the at least second current discharge path are provided in combination.  
Blin discloses, in FIG(s). 11:
wherein at least one of the diode stack (disclosed above in Scott as 42; and as integrated with body resistor ladder in Willard as 806) and the one or more additional diodes (disclosed above in Scott as 86-102) is coupled to the body resistor ladder through at least one coupling resistor (see below FIG. 11 snippet), 
the coupling resistor serving as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first current discharge path and the at least second current discharge path are provided in combination (when discharge paths, as disclosed above in Scott, are provided through 20, 42, and 86-102, discharge currents are produced through associated coupling resistors as disclosed in Blin;  the coupling resistors provide a current limiting behavior as an resistor does).  

    PNG
    media_image1.png
    313
    488
    media_image1.png
    Greyscale

Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the HIGH POWER FET SWITCH, disclosed by Granger-Jones and the radio frequency switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein both the diode stack and the one or more additional diodes are coupled to the body resistor ladder through respective coupling resistors.  
However, Blin further discloses, in FIG(s). 11:
wherein both the diode stack (disclosed above in Scott as 20, 42) and the one or more additional diodes (disclosed above in Scott as 86-102) are coupled to the body resistor ladder (disclosed above in Willard as 806) through respective coupling resistors (as depicted in above FIG. 11;  where respective ones of the coupling resistors connect with associated section of the resistor ladder).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the diode stack and the one or more additional diodes are coupled to the body resistor ladder at different tapping points of the body resistor ladder.  
However, Blin further discloses, in FIG(s). 11:
wherein the diode stack (disclosed above in Scott as 20, 42) and the one or more additional diodes (disclosed above in Scott as 86-102) are coupled to the body resistor ladder (disclosed above in Willard as 806) at different tapping points of the body resistor ladder (as depicted in above FIG. 11;  where respective ones of the coupling resistors connect with an associated and distinct section of the resistor ladder).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the HIGH POWER FET SWITCH, disclosed by Granger-Jones and the radio frequency switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
wherein the diode stack and the one or more additional diodes are configured to 
i) start providing the first current discharge path before starting providing the at least second current discharge path and 
ii) stop providing the first current discharge path after stopping providing the at least second current discharge path during the positive or negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Blin further discloses, in FIG(s). 11:
wherein the diode stack (disclosed above in Scott as 20, 42) and the one or more additional diodes (disclosed above in Scott as 86-102) are configured to 
i) start providing the first current discharge path before starting providing the at least second current discharge path and (first discharge path as produced by a negative swing of RF signal input at P2 in Scott; along with biasing of 96-102 and through coupling resistors)
ii) stop providing the first current discharge path after stopping providing the at least second current discharge path during the positive or negative swing of the RF signal in the OFF state of the FET switch stack (first discharge path and second discharge path nonconducting with swing of RF signal between the biasing thresholds of the diode stacks 20, 42 [in Scott] and the biasing thresholds of coupling diodes 86-102 [in Scott]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the HIGH POWER FET SWITCH, disclosed by Granger-Jones and the radio frequency switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein the coupling resistor serves as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first current discharge path and the at least second current discharge path are provided through the same diodes.  
However, Blin further discloses, in FIG(s). 11:
wherein the coupling resistor serves as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first current discharge path and the at least second current discharge path are provided through the same diodes (when discharge paths, as disclosed above in Scott, are provided through 20, 42, and 86-102, discharge currents are produced through associated coupling resistors as disclosed in Blin;  the coupling resistors provide a current limiting behavior as an resistor does).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849